Citation Nr: 9915033	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-03 319A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a punctured ear drum.




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1940 to April 1942.  
This appeal arises from a September 1997 rating action in 
which the RO denied service connection for a punctured ear 
drum.  In a November 1997 Notice of Disagreement, the veteran 
requested a hearing before a Member of the Board of Veterans' 
Appeals (Board) in Washington, D.C.  The veteran thereafter 
failed to appear for a hearing before a Member of the Board 
scheduled in January 1999. 


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for a punctured ear drum is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
punctured ear drum.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that he should be service 
connected for a punctured ear drum which he injured in 
service.  In particular, he stated that he was standing 
directly under artillery fire one day which injured his ears.

A review of the veteran's service medical records reveals 
than on entrance physical examination, there was no 
complaints, findings, or diagnosis of a puncture wound to 
either ear.  The discharge examination revealed no defects 
pertaining to the ears.

The veteran was afforded a VA audiological examination in 
November 1995.  The examiner made no findings or diagnosis 
pertaining to a ruptured ear drum.  The examination did 
reveal a bilateral hearing loss.

II.  Analysis 

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that Congress specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents had resulted in a disability; in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 2 Vet.App. 223 (1992).  In this case, 
the veteran has not provided any medical evidence of the 
current existence of a punctured ear drum which has a nexus 
to any trauma to the eardrum he may have sustained in 
service.  Here, two of the three Caluza requirements to 
establish a well grounded claim for service connection for a 
puncture wound to the ear drum have not been met.  The 
veteran has not provided a well-grounded claim, and 
therefore, the appeal must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service-connection for a 
puncture wound to the ear drum, the appeal is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

